Estate of Gustav Henning, Deceased, First National City Bank, David T. Gibbons, Gustav E. Henning and Paul G. Reilly, Jr., Executors, Petitioner v. Commissioner of Internal Revenue, RespondentEstate of Henning v. CommissionerDocket No. 1181-75United States Tax Court1977 U.S. Tax Ct. LEXIS 94; 68 T.C. 374; June 13, 1977, Filed *94 Decision will be entered under Rule 155.  Held, executors' commissions under New York law which are deductible under sec. 2053, I.R.C. 1954, are limited to amounts computed under New York statute even though decedent's will provided that each executor should be entitled to one full commission computed under laws of New York with certain modifications and if commissions were to be allowed in accordance with this provision of the will, the result would be commissions being paid to executors in an amount in excess of the statutory commissions.  Paul G. Reilly, Jr., for the petitioner.L. William Fishman, for the respondent.  Scott, Judge.  SCOTT